Citation Nr: 9920449	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-21 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for low back strain, on appeal from the initial grant 
of service connection, to include entitlement to an 
extraschedular evaluation.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of left knee injury, on appeal from the 
initial grant of service connection, to include entitlement 
to an extraschedular evaluation.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of right knee injury, on appeal from 
the initial grant of service connection, to include 
entitlement to an extraschedular evaluation.

4.  Entitlement to a disability rating in excess of 10 
percent for tension headaches, on appeal from the initial 
grant of service connection, to include entitlement to an 
extraschedular evaluation.

5.  Entitlement to a disability rating in excess of 10 
percent for acne keloidosis, neck, right and left lower 
occiput area, on appeal from the initial grant of service 
connection, to include entitlement to an extraschedular 
evaluation.

6.  Entitlement to a disability rating in excess of 10 
percent for hiatal hernia with esophageal reflux, on appeal 
from the initial grant of service connection, to include 
entitlement to an extraschedular evaluation.

7.  Entitlement to a compensable disability rating for 
plantar fasciitis, on appeal from the initial grant of 
service connection, to include entitlement to an 
extraschedular evaluation.

8.  Entitlement to a compensable disability rating for 
residuals of chip fracture, right elbow, on appeal from the 
initial grant of service connection, to include entitlement 
to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1974 to May 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, in part, granted service 
connection for the above-listed conditions with assignment of 
the above-listed disability ratings.

In March 1998, the Board remanded this case in order to 
provide the veteran a hearing in accordance with his request.  
In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

The veteran's representative has raised the issues of 
entitlement to extraschedular disability ratings pursuant to 
38 C.F.R. § 3.321(b) for each of the veteran's service-
connected disorders.  In the September 1997 supplemental 
statement of the case, the RO considered this issue.  The 
question of an extraschedular rating is a component of the 
veteran's claims for increased ratings.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  
Therefore, the claims before the Board have been 
recharacterized as shown above in order to include this 
issue.

Although the RO complied with the Board's 1998 Remand 
instructions, it is unfortunately necessary to again remand 
this case for the reasons discussed below.


REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of the veteran's claims. 


Due process

First, in May 1998, the veteran's representative submitted VA 
records for treatment from June 1997 to March 1998.  In June 
1999, he submitted additional VA treatment records.  Some of 
these records were copies of records previously associated 
with the claims file, but some of this medical evidence was 
not previously of record.  These treatment records are 
pertinent to the veteran's claims, in that they reflect 
current subjective complaints and objective findings.  The 
veteran has not waived the RO's consideration of this 
evidence.  Therefore, his claims must be remanded to the RO 
for consideration and the issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 20.1304(c) (1998).  

Second, when a claimant has disagreed with a rating decision, 
it is incumbent on the RO to provide him a statement of the 
case that is complete enough to allow him to present written 
and/or oral arguments before the Board.  38 C.F.R. § 19.29 
(1998).  Specifically, the statement of the case must 
include, among other things, "[a] summary of the applicable 
laws and regulations, with appropriate citations."  Id.  The 
statement of the case mailed to the veteran, as well as the 
supplemental statement of the case, were deficient, in that 
citation to several of the diagnostic codes applicable to his 
service-connected disorders (i.e., Diagnostic Codes 5209, 
5284, 7346, and 8100) were not provided.  It is necessary 
that a supplemental statement of the case be issued that 
includes citation to the pertinent diagnostic codes for these 
disabilities.  Accordingly, after the development is 
undertaken on remand and the claims have been readjudicated, 
a complete and informative supplemental statement of the case 
(SSOC) must be prepared and provided to the veteran and his 
representative, and an appropriate period for response 
allowed. 

Third, as indicated above, the veteran disagreed with the 
original disability ratings assigned for the conditions on 
appeal.  The United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals) (Court) recently held that there is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126 and 132.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id. at 
126.  With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

The RO should issue a SSOC to the veteran that correctly 
identifies the issues on appeal.  In accordance with 
Fenderson, the RO should review the evidence of record at the 
time of the 1997 rating decisions that was considered in 
assigning the original disability ratings for the veteran's 
back, right knee, feet, left knee, headache, hiatal hernia, 
skin, and right elbow disorders, then consider all the 
evidence of record to determine whether the facts showed that 
the veteran was entitled to a higher disability rating for 
any of these conditions at any period of time since his 
original claim.  

Evidentiary development

First, the veteran testified that he has received treatment 
for his service-connected disorders at the VA Medical Center 
(VAMC) in Little Rock in 1998 and 1999.  The latest VA 
records submitted by the veteran's representative are dated 
in March 1998.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, the RO must obtain the veteran's VA 
records. 

Second, while this case is in remand status, it is 
appropriate to provide the veteran additional VA examinations 
for his service-connected disorders.  The prior examinations 
were conducted in 1996, and the veteran testified that many 
of his service-connected conditions have worsened since that 
time. 

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's treatment records from 
the VA Medical Center in Little Rock for 
all treatment from March 1998 to the 
present. 

2.  After obtaining as many of the above 
treatment records as possible, schedule 
the veteran for appropriate VA physical 
examinations to evaluate his service-
connected conditions.  It is very 
important that the examiners be provided 
an opportunity to review the claims 
folder and a copy of this remand prior to 
the examinations.  The examiners should 
indicate in the reports that the claims 
file was reviewed.  The examiners must 
provide a complete rationale for all 
conclusions and opinions.

(a) Lumbar spine, right and left knees, 
right elbow, feet:  All necessary tests 
and studies should be conducted in order 
to ascertain the severity of the 
veteran's service-connected low back 
strain, residuals of injuries to the 
right and left knees, residuals of chip 
fracture of the right elbow, and plantar 
fasciitis.  The examination should 
include range of motion testing for the 
veteran's back, knees, right elbow, and 
feet, and all ranges of motion should be 
reported in degrees.  It is requested 
that the examiner indicate what is normal 
range of motion for the lumbar spine.  

All functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the back, knees, right elbow, 
and/or feet.  The examiner should discuss 
whether there is likely to be additional 
range of motion loss due to any of the 
following:  (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the back, knees, right elbow, 
and/or feet are used repeatedly.  

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected back, right and left knee, 
right elbow, and/or plantar fasciitis 
disabilities have upon his daily 
activities.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

After review of the claims file, the 
examiner should render the following 
medical opinion:  which of the veteran's 
symptomatology and/or functional 
impairment is attributable to the 
service-connected plantar fasciitis 
(inflammation of the fascia) as opposed 
to any nonservice-connected joint/bone 
conditions present (i.e., gout and/or 
arthritis).  If it is impossible to 
distinguish the symptomatology and/or 
functional impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.

(b) Hiatal hernia with esophageal reflux:  
The examiner should elicit information 
from the veteran as to the frequency and 
severity of his gastrointestinal 
symptoms, to include vomiting, 
hematemesis, epigastric pain, melena, 
dysphagia, pyrosis, and regurgitation.  
The examiner should indicate whether the 
veteran has experienced any weight loss, 
as well as determine whether the veteran 
suffers from anemia.  The examiner should 
render an opinion as to whether the 
veteran's service-connected disorder 
considerably or severely impairs his 
health.

(c) Tension headaches:  The examiner 
should elicit from the veteran 
information as to the severity, duration, 
and frequency of his headaches.  After 
review of the veteran's VA treatment 
records, the examiner should discuss the 
reported psychogenic aspects of the 
veteran's tension headaches.

(d) Acne keloidosis:  The examiner should 
fully describe the veteran's skin 
disorder, including location, extent of 
the affected areas, and any disfiguring 
characteristics.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination reports include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims for increased ratings 
for his service-connected low back 
strain, residuals of right and left knee 
injuries, plantar fasciitis, residuals of 
chip fracture of right elbow, acne 
keloidosis, tension headaches, and hiatal 
hernia with esophageal reflux.  In 
readjudicating these claims, the RO 
should consider the additional medical 
evidence submitted to the RO in May 1998 
and in June 1999 and that developed upon 
remand.

In accordance with argument from the 
veteran's representative, the RO should 
consider whether the veteran's service-
connected tension headaches might be more 
appropriately rated as a psychiatric 
disorder.  See 38 C.F.R. § 4.126(d) 
(1998) (when a single disability has been 
diagnosed both as a physical condition 
and as a mental disorder, the rating 
agency shall evaluate it using a 
diagnostic code which represents the 
dominant (more disabling) aspect of the 
condition).  The RO should consider 
whether the veteran is entitled to an 
extraschedular disability rating pursuant 
to 38 C.F.R. § 3.321(b) for any of these 
service-connected disorders. 

The RO should review the evidence of 
record at the time of the 1997 rating 
decisions that was considered in 
assigning the original disability ratings 
for these conditions, then consider all 
the evidence of record to determine 
whether the facts showed that the veteran 
was entitled to a higher disability 
rating for any of these conditions at any 
period of time since his original claim.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  

If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, which includes citation to 
(a) the diagnostic codes applicable to 
each of the veteran's service-connected 
conditions (i.e., Diagnostic Codes 5209, 
5284, 7346, and 8100) and (b) 38 C.F.R. 
§ 3.321(b).  The SSOC must correctly 
identify the issues as on appeal from the 
initial grant of service connection.  
Allow an appropriate period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed; however, he is free to submit 
additional evidence or argument to the RO while this case is 
in remand status.  Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to accord due process and 
obtain additional information.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


